EXHIBIT 10.4

CONSULTING AGREEMENT

This Consulting Agreement (“Consulting Agreement”) is entered into this 28th day
of March, 2007(the “Effective Date”), by and between John J. Laskey, an
individual (“Consultant”), and MSC.Software Corporation, a Delaware corporation
(“MSC”).

WHEREAS, Consultant has been employed as Executive Vice President and Chief
Financial Officer of MSC;

WHEREAS, Consultant desires to retire from active employment and, accordingly,
Consultant and MSC have mutually agreed to terminate Consultant’s employment
relationship with MSC pursuant to an Employment Separation and General Release
Agreement of even date herewith (the “Separation Agreement”); and

WHEREAS, Consultant is willing to provide advice to and consult with MSC, on an
exclusive basis, as MSC may reasonably request from time to time on matters with
which Consultant was familiar and/or about which Consultant acquired knowledge,
expertise and/or experience during the time that Consultant was employed by MSC.

NOW, THEREFORE, Consultant and MSC agree as follows:

I. Engagement. MSC hereby engages Consultant and Consultant hereby accepts such
engagement, upon the terms and conditions hereinafter set forth, for the period
commencing May 1, 2007 and ending on December 31, 2007 unless earlier terminated
by mutual agreement of the parties or as provided in Section IV herein (such
period is referred to as the “Consulting Term”). Notwithstanding anything else
contained herein to the contrary, this Consulting Agreement shall be null and
void if Consultant revokes the Separation Agreement during the seven (7) day
period following the execution of that agreement.

II. Service.

A. Consultant shall perform consulting services during the Consulting Term which
shall include providing advice to and consultation with MSC and such of its
affiliates as MSC may reasonably request from time to time on matters with which
Consultant was familiar and/or about which Consultant acquired knowledge,
expertise and/or experience during the time that Consultant was employed by MSC.

B. Consultant shall report exclusively to the Chief Financial Officer of MSC or
his designee (the “CFO”) and, except as expressly authorized by the CFO from
time to time, shall not have contact with any other employee of MSC or its
affiliates. Consultant shall provide in writing to and as requested by the CFO a
detailed summary of all business contacts involved in any consulting activity
performed hereunder and report on services performed.

C. Consultant will perform consulting services that the CFO requests during the
term of this Agreement. Consultant shall attend and participate in such meetings
with MSC employees, consultants (including outside auditors), the Board and/or
suppliers as the CFO may reasonably request from time to time.

D. Consultant agrees to devote sufficient time and energy to the business of MSC
and its affiliates to accomplish the projects assigned by MSC.

E. Consultant agrees to honestly and faithfully present and conduct himself at
all times during the performance of services for MSC. Consultant agrees to
perform the responsibilities in a diligent, timely, and competent manner.
Consultant agrees to truthfully and



--------------------------------------------------------------------------------

faithfully account for and deliver to MSC all property (including, without
limitation, monies, materials, securities, etc.) belonging to MSC or any of its
affiliates which Consultant may receive from or on account of MSC or any of its
affiliates, and that upon Consultant’s termination or MSC’s demand Consultant
will immediately deliver to MSC all such property belonging to MSC or any of its
affiliates.

III. Compensation.

A. Consulting Fee. As consideration for Consultant’s services during the
Consulting Term, MSC shall pay Consultant a monthly consulting fee (the
“Consulting Fee”) equal to Fifteen Thousand Dollars ($15,000). The first month
with respect to which the Consulting Fee shall be paid is May, 2007. The last
month with respect to which the Consulting Fee shall be paid is the month of
December, 2007 in which the Consulting Term terminates. MSC shall pay the
Consulting Fee with respect to any particular month during the Consulting Term
no later than ten (10) days following the end of such month. The Consulting Fee
shall be prorated for any partial month of service during the Consulting Term.

B. Benefits. Consultant shall not be entitled to participate in any vacation,
medical, retirement, or other fringe benefit of MSC and shall not make claim of
entitlement to any such employee program or benefit.

IV. Termination.

A. Termination. MSC may terminate Consultant’s engagement at any time, with or
without cause, upon fourteen (14) days’ written notice.

B. Obligations of MSC Upon Termination.

1. Termination for Cause. If Consultant’s engagement is terminated by MSC for
Cause, this Consulting Agreement, save and except Sections VI, VII, VIII, IX, X,
XI and XII, and the Consulting Term shall terminate without further obligations
to Consultant under this Consulting Agreement, other than for payment of
Consultant’s monthly Consulting Fee through the date of termination to the
extent not theretofore paid (with the Consulting Fee for the month of such
termination pro-rated for the number of days in the month completed prior to
such termination). For purposes of this Consulting Agreement and except as
provided in the next sentence, “Cause” shall mean any time the MSC Board of
Directors determines, based on its reasonable belief at the time based on the
information then known to it, that any of the following events or contingencies
exists or has occurred: (i) Consultant has been negligent in the discharge of
Consultant’s responsibilities and obligations hereunder; (ii) Consultant has
refused to perform Consultant’s responsibilities and obligations hereunder;
(iii) Consultant has failed to perform his responsibilities and obligations
hereunder in a reasonably satisfactory manner; (iv) Consultant has been
dishonest or committed or engaged in an act of moral turpitude, theft,
embezzlement or fraud, a breach of confidentiality, an unauthorized disclosure
or use of inside information, customer lists, trade secrets or other
confidential information; or (v) Consultant has breached any of the provisions
of any agreement with MSC or any of its affiliates (including, without
limitation, a breach by Consultant of any provision of this Consulting Agreement
or the Separation Agreement). For purposes of this Consulting Agreement upon and
after the occurrence of a Change in Control Event (as such term is defined in
the MSC.Software Corporation 2001 Stock Option Plan, as amended) of MSC that
occurs after the Effective Date, “Cause” shall mean any time the MSC Board of
Directors determines, based on its reasonable belief at the time based on the
information then known to it, that any of the following events or contingencies
exists or has occurred: (i) Consultant has willfully refused to perform
Consultant’s responsibilities and obligations hereunder; (ii) Consultant has
willfully been dishonest or committed or engaged in an act of moral turpitude,
theft,

 

-2-



--------------------------------------------------------------------------------

embezzlement or fraud, a breach of confidentiality, an unauthorized disclosure
or use of inside information, customer lists, trade secrets or other
confidential information that, in any event either alone or together, has (or
have) a material adverse effect on MSC; or (iii) Consultant has willfully
breached any of the provisions of any agreement with MSC or any of its
affiliates (including, without limitation, a breach by Consultant of any
provision of this Consulting Agreement or the Separation Agreement) that (alone
or together with any other such breaches) has a material adverse effect on
MSC. Notwithstanding anything in the preceding two sentences to the contrary, if
Consultant’s conduct or actions (or lack thereof) would otherwise constitute
Cause and a cure by Consultant is reasonable in the circumstances, Cause shall
not exist for purposes of this Consulting Agreement unless MSC gives notice to
Consultant of the conduct or actions (or lack thereof) at issue and, after a
reasonable period of time not to exceed thirty (30) days after the date of such
notice, Consultant has failed to remedy the situation to the reasonable
satisfaction of MSC; provided that in the case of any reoccurring conduct or
actions (or lack thereof), MSC shall be required to provide only one notice to
Consultant of the reoccurring conduct or actions (or lack thereof) at issue.

2. Termination without Cause. If Consultant’s engagement is terminated by MSC
without Cause (and other than due to Consultant’s death), this Consulting
Agreement, save and except paragraphs VI, VII, VIII, IX, X, XI and XII , and the
Consulting Term shall terminate without further obligations to Consultant under
this Consulting Agreement, other than for payment of Consultant’s monthly
Consulting Fee through December 31, 2007.

C. Exclusive Remedy. Consultant agrees that the payments contemplated by this
Consulting Agreement shall constitute the exclusive and sole remedy for any
termination of his engagement and Consultant covenants not to assert or pursue
any other remedies, at law or in equity, with respect to any termination of the
engagement.

V. Relationship. Consultant shall operate at all times as an independent
contractor of MSC. This Consulting Agreement does not authorize Consultant to
act as an agent of MSC or any of its affiliates or to make commitments on behalf
of MSC or any of its affiliates. Consultant and MSC intend that an independent
contractor relationship be created by this Consulting Agreement, and nothing
herein shall be construed as creating an employer/employee relationship,
partnership, joint venture, or other business group or concerted
action. Consultant at no time shall hold himself out as an agent of MSC or any
of its affiliates for any purpose, including reporting to any governmental
authority or agency, and shall have no authority to bind MSC or any of its
affiliates to any obligation whatsoever.

A. Right to Control. Consultant shall have the right to control and determine
the method and means of performing the above services; MSC shall not have the
right to control or determine such method or means, being interested only in the
results obtained, and having the general right of inspection and supervision in
order to secure the satisfactory completion of such services.

B. Taxes. Consultant and MSC agree that Consultant is not an employee for state
or federal tax purposes. Consultant shall be solely responsible for any taxes
due as a result of the payment of the monthly Consulting Fee, and Consultant
will defend and indemnify MSC and each of its affiliates from and against any
tax liability that any of them may have with respect to any such payment and
against any and all losses or liabilities, including defense costs, arising out
of Consultant’s failure to pay any taxes due with respect to any such
payment. If MSC reasonably determines that applicable law requires that taxes
should be withheld from any payment of the monthly Consulting Fee, MSC reserves
the right to withhold, as legally required, and to notify Consultant
accordingly.

 

-3-



--------------------------------------------------------------------------------

C. Workers’ Compensation and Unemployment Insurance. Consultant is not entitled
to worker’s compensation benefits or unemployment compensation benefits provided
by MSC. Consultant shall be solely responsible for the payment of his worker’s
compensation, unemployment compensation, and other such payments. MSC will not
pay for worker’s compensation for Consultant. MSC will not contribute to a state
unemployment fund for Consultant. MSC will not pay the federal unemployment tax
for Consultant.

D. Employment Policies Not Applicable. Consultant and MSC agree that Consultant
shall not be subject to the provisions of any personnel policy or rules and
regulations applicable to employees, and Consultant shall fulfill his duties
independent of and without supervisory control by MSC.

VI. Non-competition.

A. Consultant agrees that, during the Consulting Term, he will not, directly or
indirectly, without the prior written consent of the CFO, provide consultative
service with or without pay, own, manage, operate, join, control, participate
in, or be connected as a stockholder, general partner, employee or otherwise
with, any business, individual, partner, firm, corporation, or other entity
which is currently or at that particular point in time in competition with (or
has plans to engage in business which would be in competition with) the business
of MSC or any of its affiliates. Nothing in this section is intended to prevent
Consultant from owning up to one percent (1%) of the publicly traded stock of
any company.

B. It is expressly agreed that MSC and its affiliates will or would suffer
irreparable injury if Consultant were to compete with the business of any of
such entities in violation of this Consulting Agreement and that any such entity
would by reason of such competition be entitled to injunctive relief in a court
of appropriate jurisdiction. Consultant consents and stipulates to the entry of
such injunctive relief in such a court prohibiting him from competing with MSC
or any of its affiliates in violation of this Consulting Agreement.

C. For purposes of this Consulting Agreement, a business in competition with MSC
or its affiliates will be deemed to include (without limiting any other business
in competition with MSC or its affiliates) any business which is engaged in the
development, marketing and/or support of virtual product development tools for
the computer-aided engineering marketplace (including, without limitation,
simulation software and/o professional services).

VII. Confidential Information.

A. Consultant, in the performance of Consultant’s services on behalf of MSC, may
have access to, receive and be entrusted with (and in the past has, in fact, had
access to, received and been entrusted with) confidential information, including
but in no way limited to development, marketing, organizational, financial,
management, administrative, production, distribution and sales information,
data, specifications and processes presently owned or at any time in the future
developed, by MSC or any of its affiliates or its or their agents or
consultants, or used presently or at any time in the future in the course of its
or their business that is not otherwise part of the public domain (collectively,
the “Confidential Material”). All such Confidential Material is considered
secret and, to the extent made available to Consultant, will be available to
Consultant in confidence. Except in the performance of services on behalf of MSC
and its affiliates, Consultant shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of Consultant’s) to be
confidential because it has become part of the public domain or he is otherwise
obligated to disclose such information by the lawful order of any competent
jurisdiction. All records, files, drawings, documents, equipment and other
tangible items, wherever located, relating in any way to the Confidential
Material or otherwise to the business of MSC or any of its affiliates, which
Consultant prepares, uses or encounters, shall be and remain the sole and
exclusive property of such entity or entities and shall be included in the
Confidential Material. Upon the termination or expiration, as applicable, of the

 

-4-



--------------------------------------------------------------------------------

Consulting Term, or whenever requested by MSC, Consultant shall promptly deliver
to MSC any and all of the Confidential Material, not previously delivered to
MSC, that may be or at any previous time has been in Consultant’s possession or
under Consultant’s control.

B. Consultant hereby acknowledges that the sale or unauthorized use or
disclosure of any of the Confidential Material by any means whatsoever and any
time before, during or after Consultant’s engagement with MSC shall constitute
“Unfair Competition.” Consultant agrees that Consultant shall not engage in
Unfair Competition either during the time engaged by MSC or any time thereafter.

VIII. Soliciting Customers. Consultant promises and agrees that he will not,
during the Consulting Term and for a period of one year following the
termination or expiration, as applicable, of the Consulting Term, influence or
attempt to influence any customers of MSC or any of its affiliates, either
directly or indirectly, to divert their business to any individual, partnership,
firm, corporation or other entity which is currently or at that particular point
in time in competition with (or has plans to engage in business which would be
in competition with) the business of MSC or any of its affiliates. Consultant
acknowledges that during his engagement with MSC, he will be given access to
Confidential Material of MSC and its affiliates (and in the past has, in fact,
had access to, received and been entrusted with Confidential Material), and that
such Confidential Material constitutes MSC’s trade secrets. Consultant
acknowledges and agrees that this restriction is necessary in order for MSC and
its affiliates to preserve and protect their legitimate proprietary interest in
the Confidential Material and trade secrets.

IX. Soliciting Employees. Consultant promises and agrees that he will not,
during the Consulting Term and for a period of one year following the
termination or expiration, as applicable, of the Consulting Term, directly or
indirectly solicit any employee of any MSC or any of its affiliates who earned
annually $25,000 or more as an employee of such entity during the last six
months of his or her own employment to work for any business, individual,
partnership, firm, or corporation.

X. Ownership. Consultant agrees that any software, hardware, equipment, or
records, including all copies or extracts of them which Consultant prepares,
uses or sees during the Consulting Term in relation to the performance of
services hereunder shall be and remain the sole property of MSC (or, if
applicable, any affiliate of MSC).

A. Ownership of Copyrights. Consultant agrees that any work product,
documentation, and improvements made by Consultant during the term of this
Consulting Agreement that relate to the business activities of MSC belong
exclusively to MSC as works made for hire under the U.S. Copyright Law when such
work is within the scope of the services to be performed under this Consulting
Agreement or if they were created using any of MSC’s facilities or resources.

B. Invention Assignment. Consultant agrees, without further compensation or
consideration, to disclose promptly to MSC any and all inventions, improvements,
data, processes, products, and computer software (hereafter “matters subject to
disclosure”) which, during the term of this Consulting Agreement, Consultant may
conceive, make, develop, or work on, in whole or in part, solely or jointly with
others, whether or not during regular working hours, and which relate to the
actual or anticipated business, research, and/or development of MSC or any of
its affiliates, or which result from tasks assigned to Consultant by MSC or its
affiliates.

1. Consultant agrees that all matters subject to disclosure, together with all
related rights (such as patents, trademarks, copyrights, designs, and trade
secrets), shall be the property of MSC.

2. Consultant will, without further compensation or consideration, assign any
and all worldwide rights in and to the matters subject to disclosure to MSC and
assist MSC in every proper way including, without limitation.

 

-5-



--------------------------------------------------------------------------------

a. The execution of any and all papers, applications for patents, and
assignments to MSC.

b. The making and keeping of proper records.

c. The giving of evidence and testimony.

3. Consultant will do all of the above, and whatever else is necessary, to
assist MSC in obtaining patent, copyright, trademark, or trade secret protection
in all countries, and to perfect MSC’s ownership of the matters subject to
disclosure. MSC agrees to pay all reasonable expenses incurred by Consultant in
providing this assistance.

4. Consultant’s obligation to assign inventions shall not apply to inventions,
improvements, or discoveries listed below, patented or unpatented, which
Consultant developed and owned prior to the Effective Date of this Consulting
Agreement (if “None,” so state in Consultant’s handwriting):

XI. Freedom to Enter Agreement. Consultant represents and warrants that
Consultant is free to enter into this Consulting Agreement and to perform each
of its terms and covenants. Consultant’s execution and performance of this
Consulting Agreement is not a violation or breach of any other agreement between
Consultant and any other person or entity.

XII. Miscellaneous.

A. Successors.

1. This Consulting Agreement is personal to Consultant and shall not, without
the prior written consent of MSC, be assignable by Consultant.

2. This Consulting Agreement shall inure to the benefit of and be binding upon
MSC and its respective successors and assigns and any such successor or assignee
shall be deemed substituted for MSC under the terms of this Consulting Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the ownership of
MSC or to which MSC assigns this Consulting Agreement by operation of law or
otherwise.

B. Waiver. No waiver of any breach of any term or provision of this Consulting
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Consulting Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

C. Modification. This Consulting Agreement may not be amended or modified other
than by a written agreement executed by Consultant and the CEO.

D. Complete Agreement. This Consulting Agreement and the Separation Agreement
constitute and contain the entire agreement and final understanding concerning
Consultant’s relationship with MSC and its affiliates and the other subject
matters addressed herein between the parties, and supersedes and replaces all
prior negotiations and all agreements proposed or otherwise, whether written or
oral, concerning the subject matters hereof. The Employee Confidentiality and
Inventions Agreement by and between Consultant and MSC and entered into on or
about October 18, 2004 (the “Confidentiality Agreement”) is outside of the scope
of the preceding sentence and shall continue in effect in accordance with its
terms. Any representation, promise or agreement not specifically included in
this Consulting Agreement, the Separation Agreement or the

 

-6-



--------------------------------------------------------------------------------

Confidentiality Agreement shall not be binding upon or enforceable against
either party. This Consulting Agreement, along with the Separation Agreement and
the Confidentiality Agreement, constitute an integrated agreement.

E. Litigation and Investigation Assistance. In addition to the consulting
services described in Section II, Consultant agrees to cooperate in the defense
of MSC or any of its affiliates against any threatened or pending litigation or
in any investigation or proceeding by any governmental agency or body that
relates to any events or actions which occurred during or prior to the term of
Consultant’s employment or which relate to any events or actions which occur
during the Consulting Term. Furthermore, Consultant agrees to cooperate in the
prosecution of any claims and lawsuits brought by MSC or any of its affiliates
that are currently outstanding or that may in the future be brought relating to
matters which occurred during or prior to the term of Consultant’s employment or
which relate to any events or actions which occur during the Consulting
Term. Except as requested by MSC or as required by law, Consultant shall not
comment upon any (i) threatened or pending claim or litigation (including
investigations or arbitrations) involving MSC or any of its affiliates, or
(ii) threatened or pending government investigation involving MSC or any of its
affiliates.

F. Severability. If any provision of this Consulting Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Consulting Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Consulting Agreement are declared to be severable.

G. Choice of Law. This Consulting Agreement shall be deemed to have been
executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws.

H. Cooperation in Drafting. Each party has cooperated in the drafting and
preparation of this Consulting Agreement. Hence, in any construction to be made
of this Consulting Agreement, the same shall not be construed against any party
on the basis that the party was the drafter.

I. Counterparts. This Consulting Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed
original. Photographic copies of such signed counterparts may be used in lieu of
the originals for any purpose.

J. Arbitration. Any dispute, claim or controversy arising out of or relating to
this Consulting Agreement, its enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, including the determination of the scope or applicability of this
agreement to arbitrate, shall be submitted to final and binding arbitration, to
be held in Orange County, California before a sole arbitrator; provided,
however, that provisional injunctive relief may, but need not, be sought in a
court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the arbitrator. The arbitration shall be administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment
on the award may be entered in any court having jurisdiction. In the event
either party institutes arbitration under this Consulting Agreement, the party
prevailing in any such proceeding, as determined by the arbitrator, shall be
entitled, in addition to all other relief, to reasonable attorneys’ fees
relating to such arbitration. The non-prevailing party shall be responsible for
all costs of the arbitration, including but not limited to, the arbitration
fees, court reporter fees, etc. Any dispute as to the reasonableness of costs
and expenses shall be determined by the arbitrator.

 

-7-



--------------------------------------------------------------------------------

K. Advice of Counsel. In entering this Consulting Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Consulting Agreement
have been completely read and explained to them by their attorneys, and that
those terms are fully understood and voluntarily accepted by them.

L. Supplementary Documents. All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Consulting Agreement and which are not inconsistent with its terms.

M. Headings. The section headings contained in this Consulting Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Consulting Agreement.

 

-8-



--------------------------------------------------------------------------------

I have read the foregoing Consulting Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

EXECUTED this 28th day of March, 2007, at Orange County, California.

 

“Consultant”  

/s/ John J. Laskey

  John J. Laskey   “MSC”  

MSC.Software Corporation,

a Delaware corporation

 

/s/ John A. Mongelluzzo

  By:   John A. Mongelluzzo   Its:   Executive Vice President,    

Business Administration,

Legal Affairs and Secretary

 

 

-9-